From : Sa m Schm idt     Fax : 19178314520   To :                   Fax : (212) 805 -6382     Page : 5 of 5   01/15/2020 10 :18 AM


                                                                                              t   s1,c SONY
                 UNITED STATES DISTRICT COURT                                                  DOCUMENT
                                                                                                                                     1
                 SOUTHERN DISTRICT OF NEW YORK                                               . ELECTRONICAL Y FILED
                 -------------------------------------------------------x                     DOC#:                 I
                 UNITED STATES OF AMERICA

                 - against -
                                                                                   16 Cr. 809 (VM)

                 RANDY TORRES et al.
                                                Defendant
                 -------------------------------------------------------x

                        WHEREAS, Sam A . Schmidt, Esq. and Andrew Bernstein, Esq have been

                 assigned to represent RANDY TORRES, and Katelyn Wasserman approved to

                 provide the services of a paralegal, all pursuant to the Criminal Justice Act;

                        WHEREAS, a pretrial mega case budget previously was prepared and

                 approved;

                        WHEREAS, a request has been made to approve the following additional

                 pretrial hours:

                                  Sam A. Schmidt - an additional 150 pretrial hours;

                        IT IS HEREBY ORDERED that the additional time is authorized


                 Dated: New York, New York
                        January /S, 2020




                                                                     United States District Judge
